IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT



                             No. 91-4606


     BETTY LOU BEETS,
                                             Petitioner-Appellee
                                             Cross-Appellant,



                               versus

     JAMES A. COLLINS, Director
     Texas Department of Criminal
     Justice, Institutional Division,
                                             Repsondent-Appellant
                                             Cross Appellee.



                            - - - - -
      Appeal from the United States District Court for the
                    Eastern District of Texas
                            - - - - -


 ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
     (Opinion March 18, 1993, 5 Cir., 1993, _____F.2d,____)


                          (August 5, 1993)

Before POLITZ, Chief Judge, KING, GARWOOD, JOLLY, HIGGINBOTHAM,
       DAVIS, JONES, SMITH, DUHE, WIENER, BARKSDALE, E. GARZA,
       and DeMOSS, Circuit Judges.


BY THE COURT:

        A member of the Court in active service having requested

a poll on the suggestion for rehearing en banc and a majority of

the judges in active service having voted in favor of granting a

rehearing en banc,

        IT IS ORDERED that this cause shall be reheard by the

Court en banc with oral argument on a date hereafter to be fixed.
The Clerk will specify a briefing schedule for the filing of

supplemental briefs.